Citation Nr: 0632510	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for squamous cell 
carcinoma, claimed as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2003, a statement of the 
case was issued in February 2004, and a substantive appeal 
was received in February 2004.



FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

2.  Sarcoidosis was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
sarcoidosis otherwise related to the veteran's active duty 
service, including exposure to herbicides.

3.  Squamous cell carcinoma was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is squamous cell carcinoma, otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.



CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Squamous cell carcinoma was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2002.  The letter predated the January 2003 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The October 2002 VCAA letter has clearly advised the veteran 
of the evidence necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating nor an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in October 2002 in which it advised the 
veteran of the evidence necessary to support his service 
connection claims.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records from multiple providers.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Board finds that there is 
sufficient competent evidence of record to decide the issues 
and that a VA medical examination and opinion are not 
necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors and sarcoidosis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Sarcoidosis

An examination performed for separation purposes in April 
1968 reflects that the veteran's lungs and chest were 
clinically evaluated as normal.  On an April 1968 Report of 
Medical History, the veteran checked the 'No' box with regard 
to 'shortness of breath,' 'pain or pressure in chest,' and 
'chronic cough,'  

In December 2000, the veteran sought private medical 
treatment complaining of a cough for one month, and right 
upper lobe infiltration.  The veteran underwent a biopsy of 
the right bronchial, which revealed non-necrotizing 
epithelioid cell granulomas suggestive of sarcoidosis.  
Subsequent treatment records reflect treatment for 
sarcoidosis.

As set forth above, the veteran seeks service connection for 
sarcoidosis.  Although not entirely clear, it appears that he 
believes that this disorder may also be related to his 
Vietnam service.  However, although private medical treatment 
records reflect a current diagnosis of sarcoidosis, there is 
no medical evidence to support that this disability is due to 
his active service or any incident therein.  

Service medical records are negative for any treatment for 
sarcoidosis, or any symptomatology related thereto.  As 
noted, his lungs were clinically evaluated as normal upon 
separation from service.  The objective medical evidence 
reflects a diagnosis of sarcoidosis initially in December 
2000, constituting a 32 year gap between separation from 
service and a diagnosis.  There is no medical evidence to 
support an etiological relationship to his period of active 
service.  The disorder was clearly first manifested many 
years after service, and the one-year presumption for 
sarcoidosis is therefore not applicable.  Moreover, 
sarcoidosis is not included as a presumptive disease based on 
exposure to herbicids, and there is otherwise no competent 
evidence that this disorder is causally related to service, 
to include exposure to herbicides. 

The Board has considered the veteran's own lay statements to 
the effect that his sarcoidosis is causally related to his 
active service, including service in Vietnam; however, there 
is no medical evidence of record to support such a theory and 
the veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The negative clinical and 
documentary evidence post-service for approximately 32 years 
is more probative than the remote assertions of the veteran.  
There is otherwise no competent evidence suggesting any link 
to service, to include exposure the herbicides during 
service. 

Thus, service connection for sarcoidosis is not warranted.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Squamous cell carcinoma

An examination performed for separation purposes in April 
1968 reflects that the veteran's 'head, face, neck, and 
scalp,' and 'skin, lymphatics' were all clinically evaluated 
as normal.  On an April 1968 Report of Medical History, the 
veteran checked the 'No' box with regard to 'skin diseases.'  

A September 2001 private medical records reflects that in 
1999, the veteran underwent wide local excision with scalp 
advancement flap and rotational flap for a poorly 
differentiated squamous cell carcinoma of the scalp.  In 
August 2001, multiple biopsies of the scalp were performed.  
The biopsy of the central scalp revealed high-grade squamous 
cell carcinoma, and the biopsy of the left lateral inferior 
scalp revealed infiltrating squamous cell carcinoma with 
dermal lymphatic invasion.  The resulting diagnosis was 
recurrent squamous cell carcinoma of the scalp.  Radiation 
therapy was recommended.  

The veteran has claimed entitlement to service connection for 
squamous cell carcinoma pursuant to the special herbicide 
exposure presumption for veterans with certain Vietnam 
service.  As the veteran served in Vietnam during the 
applicable time period, he is presumed to have been exposed 
to herbicide agents.  38 U.S.C.A. § 1116(f).  As noted, the 
medical evidence of record shows that the veteran has 
squamous cell carcinoma, however, the question turns to 
whether the veteran's squamous cell carcinoma would trigger 
the regulatory provisions for presumptive service connection 
due to exposure to Agent Orange.  38 C.F.R. § 3.309(e).  In 
that regard, the Board notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  The Secretary has clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for skin cancer.  See Notice, 68 Fed. 
Reg. 27,630-41 (May 20, 2003).  For these reasons, the Board 
finds that the presumptive regulations regarding exposure to 
Agent Orange are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  There is otherwise no 
competent evidence to suggest a nexus between squamous cell 
carcinoma, and his exposure to herbicides in Vietnam.

In consideration of service connection on a direct basis, 
although private medical treatment records reflect a current 
diagnosis of recurrent squamous cell carcinoma of the scalp, 
there is no medical evidence to support that this disability 
is due to his active service or any incident therein.  

Service medical records are negative for any treatment for a 
skin disorder, to include squamous cell carcinoma, and his 
scalp and skin were clinically evaluated as normal upon 
separation from service.  As noted, the objective medical 
evidence reflects a diagnosis of squamous cell carcinoma 
initially in December 1999, constituting a 31 year gap 
between separation from service and a diagnosis.  There is no 
medical evidence to support an etiological relationship to 
his period of active service.

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of squamous cell 
carcinoma in service.  

The Board has considered the veteran's own lay statements to 
the effect that his squamous cell carcinoma is causally 
related to his active service; however, there is no medical 
evidence of record to support such a theory and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu, 2 Vet. App. at 495.  The 
negative clinical and documentary evidence post-service for 
approximately 31 years is more probative than the remote 
assertions of the veteran.

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, there is no probative evidence of a nexus between 
the veteran's squamous cell carcinoma and his period of 
active duty service, nor is there medical evidence of a 
causal relationship, between the veteran's squamous cell 
carcinoma and exposure to herbicides.  Thus, service 
connection for squamous cell carcinoma is not warranted.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see Gilbert, supra.




ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


